DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 06/08/2022 have been entered.
Per the 06/08/2022 amendment:
Claims 11-20 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. It is Examiner’s position that the prior art of record does read upon the original Claim 1.
	Applicant argues that the art of record fails to read on “allocating, by the new NF, a new correlation identity to a consumer NF”. Examiner respectfully disagrees. The “new NF” is being interpreted as a new AMF, based on the instant Fig. 7 which shows an AMF performing this step. Examiner further notes that an AMF in a 5G network is analogous to an MME in an LTE network, and as such an MME could also be used to read upon the “new NF”. Examiner directs attention to prior art reference Iwai at Paragraph 66 which discloses an MME allocating an “MME UE S1AP ID”, which is used to identify a given UE in reference to an eNodeB (i.e. a “consumer NF”). Examiner contends that the MME UE S1AP ID can be used to read upon a “correlation identity”. As such, it is examiners understanding that Iwai teaches an MME (i.e. a “new NF”) allocating an MME UE S1AP ID (i.e. a “correlation identity”) to an eNodeB (i.e. a “consumer NF”) which reads upon the instant Claim 1. For this reason, examiner finds applicants first argument unpersuasive. The rejection below has been updated over the prior Office Action to clarify examiner’s position.
	Applicant also argues that the prior art of record fails to read on “sending, by the new NF, the new correlation identity to the consumer NF.” Examiner respectfully disagrees. Primary reference Talebi Fard at Fig. 8A step 811 teaches that AMF 155-1 (i.e. “new NF”) and wireless device 100 (i.e. “consumer NF”) exchange identity information. While Talebi Fard doesn’t explicitly state that the information exchanged includes a correlation identity allocated by the AMF 155-1, a POSITA would know that information of this type could be transferred during this step. Further, in combination with the Iwai reference, a POSITA would know that after an MME (or an “AMF” or “new NF”) allocates an MME UE S1AP ID (i.e. a “correlation identity”), it is common in the art to transmit this identity to the device in question during an exchange of identity information. 
	As such, examiner finds applicant’s arguments unpersuasive. The rejection is maintained and updated to clarify examiner’s position.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard (US 20190182875 A1), hereafter T1, in view of Iwai (US 20190254108 A1), hereafter W1.
Regarding Claim 1, T1 discloses the below limitation:	receiving, by a new net function (NF), first subscription information sent by an old NF (T1 Fig 8A step 805 UE context transferred from old AMF 155-2 to new AMF 155-1 (see also Par 140));	sending, by the new NF, the (Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information).
T1 does not disclose the below limitation:	allocating, by the new NF, a new correlation identity to a consumer NF;
In the same field of endeavor of mobility management, W1 does disclose the below limitation:	allocating, by the new NF, a new correlation identity to a consumer NF (W1 Par 66 second identifier may be an MME UE S1AP ID … MME UE S1AP ID is allocated by the MME 6, uniquely identifies the UE 1 on an S1-MME interface between the eNodeB 2 and the MME 6, and also uniquely identifies the UE 1 in the MME 6; Par 67 in an arrangement in which the eNodeB 2 is connected to a plurality of MMEs 6 (such as the instant application) a combination of the MME UE S1AP ID and MME identifier can be used to uniquely identify the UE1 in the eNodeB 2); and	sending, by the new NF, the new correlation identity to the consumer NF (Fig 5 MME communicates MME UE S1AP ID 501 to eNodeB to identify UE (for example, a UE the eNodeB is subscribed to)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include allocating an identifier at a new NF/AMF/MME that identifies a relationship between an eNodeB and a UE, as well as transmitting that identifier to the consumer NF/eNodeB, as taught by W1.  The suggestion/motivation to do so would have been to maintain the subscriber relationship between a consumer NF and some other device in the network after transferring service from an old NF to a new NF. Doing so ensures that subscribers continue to receive expected subscription information even after mobility events. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein the step of sending the new correlation identity further comprises sending, by the new NF to the consumer NF, a notification message carrying the new correlation identity (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for updating subscription information to include communicating identity information from the new AMF and the consumer NF as taught by T1.  Examiner would also direct attention to W1 at Par 319 that discloses a network node receiving a notification from an MME indicating a change of connection. The suggestion/motivation to do so would have been to notify the subscriber that the new AMF is now serving it, so it does not attempt to communicate with the old AMF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein the first subscription information comprises an old correlation identity allocated by the old NF to the consumer NF (T1 Fig 8A step 804 new AMF 155-1 requests context (e.g. re-subscription information) from old AMF 155-2; Par 141 Subscriber repository 902 may contain subscriber profiles and user identities).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for updating subscription information to include retrieving context information, such as a subscriber repository, as taught by T1.  The suggestion/motivation to do so would have been to ensure that the new AMF is able to maintain the subscriber relationships of the devices it is now serving. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	receiving, by the new NF, an update subscription message of the consumer NF, wherein the update subscription message comprises the new correlation identity (T1 Par 112 wireless device 100 (e.g. consumer NF) periodically updates its registration to remain reachable (e.g. by informing of a new identity)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for updating subscription information to include periodically updating registration of a UE as taught by T1.  The suggestion/motivation to do so would have been to ensure that network changes do not cause a UE to become inaccessible to the new serving NF and/or consumer NF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	sending, by the new NF to the consumer NF, at least one of the following information: an identity (ID) of the new NF, a subscription event in the first subscription information, or target content of the consumer NF indicated by the first subscription information (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information and step 822 new AMF 155-1 sends a registration completion to wireless device 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for updating subscription information to include exchanging identity information between the new NF and the consumer NF as taught by T1.  The suggestion/motivation to do so would have been to ensure that the new NF is able to fully serve the consumer NF after the handover from the old NF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, T1 and W1 disclose the limitations of Claim 1.
T1 further discloses the below limitation:	wherein following the step of receiving the first subscription, the method further comprises canceling, by the old NF, a subscription relationship between the consumer NF and the old NF (T1 Fig 8B step 814c UDM 140 notifies old AMF 155-2 to remove wireless device context information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for updating subscription information to include removing context information from the old NF as taught by T1.  The suggestion/motivation to do so would have been to prevent unnecessary information being stored at an NF that is no longer serving the devices the information relates to. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, T1 discloses the below limitation:	establishing, by a consumer net function (NF), a subscription relationship with an old NF (T1 Par 112 identity of serving AMF 155 is stored in the UDM 140 in response to a registration request); and	receiving, by the consumer NF, a (Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information),	after the new NF receiving first subscription information carrying the subscription relationship sent by the old NF (Fig 8A step 804 new AMF 155-1 requests context (e.g. re-subscription information) from old AMF 155-2 and step 805 UE context transferred from old AMF 155-2 to new AMF 155-1 (see also Par 140)).
T1 does not disclose the below limitation:	a new correlation identity allocated by a new NF,
In the same field of endeavor of mobility management, W1 does disclose the below limitation:	receiving, by the consumer NF, a new correlation identity allocated by a new NF (W1 Fig 5 MME communicates MME UE S1AP ID 501 to eNodeB to identify UE (for example, a UE the eNodeB is subscribed to); Par 66 second identifier may be an MME UE S1AP ID … MME UE S1AP ID is allocated by the MME 6, uniquely identifies the UE 1 on an S1-MME interface between the eNodeB 2 and the MME 6, and also uniquely identifies the UE 1 in the MME 6; Par 67 in an arrangement in which the eNodeB 2 is connected to a plurality of MMEs 6 (such as the instant application) a combination of the MME UE S1AP ID and MME identifier can be used to uniquely identify the UE1 in the eNodeB 2),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include allocating an identifier at a new NF/AMF/MME that identifies a relationship between an eNodeB and a UE, as well as transmitting that identifier to the consumer NF/eNodeB, as taught by W1.  The suggestion/motivation to do so would have been to maintain the subscriber relationship between a consumer NF and some other device in the network after transferring service from an old NF to a new NF. Doing so ensures that subscribers continue to receive expected subscription information even after mobility events. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, T1 and W1 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	sending, by the consumer NF, an update subscription message to the new NF, wherein the update subscription message comprises the new correlation identity (T1 Par 112 wireless device 100 (e.g. consumer NF) periodically updates its registration to remain reachable (e.g. by informing of a new identity)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for updating subscription information to include periodically updating registration of a UE as taught by T1.  The suggestion/motivation to do so would have been to ensure that network changes do not cause a UE to become inaccessible to the new NF and/or consumer NF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, T1 and W1 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	wherein the step of receiving a new correlation identity further comprises receiving, by the consumer NF, a notification message carrying the new correlation identity sent by the new NF (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for updating subscription information to include communicating identity information from the new AMF and the consumer NF as taught by T1.  Examiner would also direct attention to W1 at Par 319 that discloses a network node receiving a notification from an MME indicating a change of connection. The suggestion/motivation to do so would have been to notify the subscriber that the new AMF is now serving it, so it does not attempt to communicate with the old AMF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, T1 and W1 disclose the limitations of Claim 7.
T1 further discloses the below limitation:	receiving, by the consumer NF from the new NF, at least one of the following information: an identity (ID) of the new NF, a subscription event in the first subscription information, or target content of the consumer NF indicated by the first subscription information (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information and step 822 new AMF 155-1 sends a registration completion to wireless device 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method for updating subscription information to include exchanging identity information between the new NF and the consumer NF as taught by T1.  The suggestion/motivation to do so would have been to ensure that the new NF is able to fully serve the consumer NF after the handover from the old NF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, T1 discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 3 processor 324 and memory 326 storing instructions 328), and the processor is configured to	receive, via a new net function (NF), first subscription information sent by an old NF (Fig 8A step 805 UE context transferred from old AMF 155-2 to new AMF 155-1 (see also Par 140));	send, via the new NF, the new correlation identity to the consumer NF (Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information).
T1 does not disclose the below limitation:	allocate, via the new NF, a new correlation identity to a consumer NF;
In the same field of endeavor of mobility management, W1 does disclose the below limitation:	allocate, via the new NF, a new correlation identity to a consumer NF (W1 Par 66 second identifier may be an MME UE S1AP ID … MME UE S1AP ID is allocated by the MME 6, uniquely identifies the UE 1 on an S1-MME interface between the eNodeB 2 and the MME 6, and also uniquely identifies the UE 1 in the MME 6; Par 67 in an arrangement in which the eNodeB 2 is connected to a plurality of MMEs 6 (such as the instant application) a combination of the MME UE S1AP ID and MME identifier can be used to uniquely identify the UE1 in the eNodeB 2); and	send, via the new NF, the new correlation identity to the consumer NF (Fig 5 MME communicates MME UE S1AP ID 501 to eNodeB to identify UE (for example, a UE the eNodeB is subscribed to)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include allocating an identifier at a new NF/AMF/MME that identifies a relationship between an eNodeB and a UE, as well as transmitting that identifier to the consumer NF/eNodeB, as taught by W1.  The suggestion/motivation to do so would have been to maintain the subscriber relationship between a consumer NF and some other device in the network after transferring service from an old NF to a new NF. Doing so ensures that subscribers continue to receive expected subscription information even after mobility events. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, T1 and W1 disclose the limitations of Claim 11.
T1 further discloses the below limitation:	wherein the step of sending the new correlation identity further comprises sending, by the new NF to the consumer NF, a notification message carrying the new correlation identity (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device for updating subscription information to include communicating identity information from the new AMF and the consumer NF as taught by T1.  Examiner would also direct attention to W1 at Par 319 that discloses a network node receiving a notification from an MME indicating a change of connection. The suggestion/motivation to do so would have been to notify the subscriber that the new AMF is now serving it, so it does not attempt to communicate with the old AMF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, T1 and W1 disclose the limitations of Claim 11.
T1 further discloses the below limitation:	wherein the first subscription information comprises an old correlation identity allocated by the old NF to the consumer NF (T1 Fig 8A step 804 new AMF 155-1 requests context (e.g. re-subscription information) from old AMF 155-2; Par 141 Subscriber repository 902 may contain subscriber profiles and user identities).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device for updating subscription information to include retrieving context information, such as a subscriber repository, as taught by T1.  The suggestion/motivation to do so would have been to ensure that the new AMF is able to maintain the subscriber relationships of the devices it is now serving. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, T1 and W1 disclose the limitations of Claim 11.
T1 further discloses the below limitation:	wherein the processor is further configured to receive, via the new NF, an update subscription message of the consumer NF, wherein the update subscription message comprises the new correlation identity (T1 Par 112 wireless device 100 (e.g. consumer NF) periodically updates its registration to remain reachable (e.g. by informing of a new identity)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device for updating subscription information to include periodically updating registration of a UE as taught by T1.  The suggestion/motivation to do so would have been to ensure that network changes do not cause a UE to become inaccessible to the new serving NF and/or consumer NF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, T1 and W1 disclose the limitations of Claim 11.
T1 further discloses the below limitation:	wherein the processor is further configured to send, via the new NF to the consumer NF, at least one of the following information: an identity (ID) of the new NF, a subscription event in the first subscription information, or target content of the consumer NF indicated by the first subscription information (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information and step 822 new AMF 155-1 sends a registration completion to wireless device 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device for updating subscription information to include exchanging identity information between the new NF and the consumer NF as taught by T1.  The suggestion/motivation to do so would have been to ensure that the new NF is able to fully serve the consumer NF after the handover from the old NF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, T1 and W1 disclose the limitations of Claim 11.
T1 further discloses the below limitation:	wherein the processor is further configured to cancel, via the old NF, a subscription relationship between the consumer NF and the old NF, following the step of receiving the first subscription (T1 Fig 8B step 814c UDM 140 notifies old AMF 155-2 to remove wireless device context information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device for updating subscription information to include removing context information from the old NF as taught by T1.  The suggestion/motivation to do so would have been to prevent unnecessary information being stored at an NF that is no longer serving the devices the information relates to. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, T1 discloses the below limitation:	a memory and a processor, wherein the memory is configured to store a computer program (T1 Fig 3 processor 324 and memory 326 storing instructions 328), and the processor is configured to execute:	establish, via a consumer net function (NF), a subscription relationship with an old NF (Par 112 identity of serving AMF 155 is stored in the UDM 140 in response to a registration request); and	receive, via the consumer NF, a (Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information),	after the new NF receiving first subscription information carrying the subscription relationship sent by the old NF (Fig 8A step 804 new AMF 155-1 requests context (e.g. re-subscription information) from old AMF 155-2 and step 805 UE context transferred from old AMF 155-2 to new AMF 155-1 (see also Par 140)).
T1 does not disclose the below limitation:	a new correlation identity allocated by a new NF,
In the same field of endeavor of mobility management, W1 does disclose the below limitation:	receive, via the consumer NF, a new correlation identity allocated by a new NF (W1 Fig 5 MME communicates MME UE S1AP ID 501 to eNodeB to identify UE (for example, a UE the eNodeB is subscribed to); Par 66 second identifier may be an MME UE S1AP ID … MME UE S1AP ID is allocated by the MME 6, uniquely identifies the UE 1 on an S1-MME interface between the eNodeB 2 and the MME 6, and also uniquely identifies the UE 1 in the MME 6; Par 67 in an arrangement in which the eNodeB 2 is connected to a plurality of MMEs 6 (such as the instant application) a combination of the MME UE S1AP ID and MME identifier can be used to uniquely identify the UE1 in the eNodeB 2),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of T1 to include allocating an identifier at a new NF/AMF/MME that identifies a relationship between an eNodeB and a UE, as well as transmitting that identifier to the consumer NF/eNodeB, as taught by W1.  The suggestion/motivation to do so would have been to maintain the subscriber relationship between a consumer NF and some other device in the network after transferring service from an old NF to a new NF. Doing so ensures that subscribers continue to receive expected subscription information even after mobility events. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, T1 and W1 disclose the limitations of Claim 17.
T1 further discloses the below limitation:	wherein the processor is further configured to send, via the consumer NF, an update subscription message to the new NF, wherein the update subscription message comprises the new correlation identity (T1 Par 112 wireless device 100 (e.g. consumer NF) periodically updates its registration to remain reachable (e.g. by informing of a new identity)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device for updating subscription information to include periodically updating registration of a UE as taught by T1.  The suggestion/motivation to do so would have been to ensure that network changes do not cause a UE to become inaccessible to the new NF and/or consumer NF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, T1 and W1 disclose the limitations of Claim 17.
T1 further discloses the below limitation:	wherein the processor is further configured to receive, via the consumer NF, a notification message carrying the new correlation identity sent by the new NF (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device for updating subscription information to include communicating identity information from the new AMF and the consumer NF as taught by T1.  Examiner would also direct attention to W1 at Par 319 that discloses a network node receiving a notification from an MME indicating a change of connection. The suggestion/motivation to do so would have been to notify the subscriber that the new AMF is now serving it, so it does not attempt to communicate with the old AMF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, T1 and W1 disclose the limitations of Claim 17.
T1 further discloses the below limitation:	wherein the processor is further configured to receive, via the consumer NF from the new NF, at least one of the following information:	an identity (ID) of the new NF, a subscription event in the first subscription information, or target content of the consumer NF indicated by the first subscription information (T1 Fig 8A step 811 new AMF 155-1 and wireless device 100 (e.g. consumer NF) exchange identity information and step 822 new AMF 155-1 sends a registration completion to wireless device 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned device for updating subscription information to include exchanging identity information between the new NF and the consumer NF as taught by T1.  The suggestion/motivation to do so would have been to ensure that the new NF is able to fully serve the consumer NF after the handover from the old NF. Therefore, it would have been obvious to combine T1 and W1 to obtain the invention, as specified in the instant claim.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412